Citation Nr: 1000522	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-00 615	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease and peptic ulcer disease. 

2.  Entitlement to service connection for posttraumatic 
stress disorder. 

3.  Entitlement to service connection for residuals of 
partial amputation of the right index finger.

4.  Entitlement to service connection for vertigo. 

5.  Entitlement to service connection for a right shoulder 
disability. 

6.  Entitlement to service connection for a urinary 
disability. 

7.  Entitlement to service connection for sinusitis. 

8.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
right leg fracture. 

9.  Whether new and material evidence has been presented to 
reopen the claim of service connection for prostate cancer.  

10.  Whether new and material evidence has been presented to 
reopen the claim of service connection for cardiovascular 
disease.  

11.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disability. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD
J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1944 to July 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2003, August 2004, 
July 2006, and January 2008 of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In May 2009, the Veteran failed to appear at a scheduled 
before the Board.  Without good cause shown for the failure 
to appear, the request for the hearing is deemed withdrawn.  
38 C.F.R. § 20.704(d).

On the claims of service connection for residuals of partial 
amputation of the right index finger, vertigo, a right 
shoulder disability, a urinary disability, and sinusitis, the 
RO adjudicated the claims as claims to reopen, determining 
that the claims had been previously denied in a rating 
decision in April 2003.  

A claim of service connection for a disability that has been 
previously denied (referred to as finality) may not be 
considered on the merits unless new and material evidence has 
been presented.  Whether or not finality applies is a 
jurisdiction question for the Board and the Board is not 
bound by the RO's determination.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial).  

Regarding these claims, the Board construes the Veteran's 
statement in November 2003 as a notice of disagreement to the 
rating decision in April 2003 by the RO and for this reason 
finality did not attached.  As finality did not attach, the 
Board is considering the claims on the merits without regard 
to finality, that is, requiring the Veteran to submit new and 
material evidence.  For this reason, the Board has restyled 
the claims as stated in THE ISSUES.  As for procedural due 
process, appellate review of the claims on the merits does 
not prejudice the Veteran as the review considers all the 
evidence of record, which is a higher level of review than if 
the Veteran had to present new and material evidence to 
reopen the claims. 

The claims of service connection for gastroesophageal reflux 
disease and peptic ulcer disease and for generalized anxiety 
disorder are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  Posttraumatic stress is not diagnosed. 

2.  A partial amputation of the right index finger preexisted 
service and did not increase in severity during service. 

3.  Vertigo is not currently shown. 

4.  A right shoulder disability is not currently shown. 

5.  A urinary disability is not currently shown. 

6.  Sinusitis is not currently shown.

7.  In a rating decision in December 1986, the RO continued 
to deny service connection for residuals of a right leg 
fracture; after the Veteran was notified of the adverse 
determination, he did not appeal the denial of the claim and 
the rating decision became final.

8.  The additional evidence presented since the rating 
decision in December 1986 is cumulative or does not raise a 
reasonable possibility of substantiating the claim of service 
connection for residuals of a right leg fracture.

9.  In a rating decision in April 2002, the RO continued to 
deny service connection prostate cancer; after the Veteran 
was notified of the adverse determination, he did not appeal 
the denial of the claim and the rating decision became final. 

10.  The additional evidence presented since the rating 
decision in April 2002, relates to an unestablished fact 
necessary to substantiate the claim.

11.  Prostate cancer was not affirmatively shown to have been 
present during service, prostate cancer was not manifest to a 
compensable degree within one year of separation from 
service; prostate cancer is not presumptively due to or shown 
to be the result of inservice ionizing radiation exposure; 
and prostate cancer, diagnosed after service, is unrelated to 
disease, injury, or event of service origin. 

12.  In a rating decision in April 2002, the RO denied 
service connection for cardiovascular disease; after the 
Veteran was notified of the adverse determination, he did not 
appeal the denial of the claim and the rating decision became 
final.

13.  The additional evidence presented since the rating 
decision in April 2002 does not relate to an unestablished 
fact necessary to substantiate the claim of service 
connection for cardiovascular disease. 

14.  In a rating decision in December 1986, the RO denied 
service connection for a low back disability; after the 
Veteran was notified of the adverse determination, he did not 
appeal the denial of the claim and the rating decision became 
final.

15.  The additional evidence presented since the rating 
decision in December 1986 does not relate to an unestablished 
fact necessary to substantiate the claim of service 
connection for a low back disability. 


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009). 

2.  A partial amputation of the right index finger that 
preexisted service was not aggravated by service.  
38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.306 (2009). 

3.  Vertigo was not incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009). 

4.  A right shoulder disability was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

5.  A urinary disability was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).

6.  Sinusitis was not incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

7.  The rating decision in December 1986 by the RO, denying 
service connection for residuals of a right leg fracture, 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104 (2009). 

8.  The additional evidence presented since the rating 
decision by the RO in December 1986 is not new and material, 
and the claim of service connection for residuals of a right 
leg fracture is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

9.  The rating decision in April 2002 by the RO, denying 
service connection for prostate cancer became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104.

10. The additional evidence presented since the rating 
decision by the RO in April 2002 is new and material, and the 
claim of service connection for prostate cancer is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

11.  Prostate cancer was not incurred in or aggravated by 
service; prostate cancer may not be presumed to have been 
incurred in service as a chronic disease or as a disease 
subject to the presumption of service connection due to 
radiation-risk activity.  38 U.S.C.A. §§ 1110, 1112, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).

12.  The rating decision in April 2002 by the RO, denying 
service connection for cardiovascular disease became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104. 

13.  The additional evidence presented since the rating 
decision by the RO in April 2002 is not new and material, and 
the claim of service connection for cardiovascular disease is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).  

14.  The rating decision in December 1986 by the RO, denying 
service connection for a low back disorder, became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2009). 



15.  The additional evidence presented since the rating 
decision by the RO in December 1986 is not new and material, 
and the claim of service connection for a low back disorder 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On the claims decided, the RO provided pre- and post- 
adjudication VCAA notice by letters, dated in January 2003, 
December 2003, June 2004, October 2004, January 2005, May 
2005, and in August 2006.  The notice included the type of 
evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The notice 
included the type of evidence to substantiate a claim due to 
exposure to ionizing radiation.  The Veteran was notified 
that VA would obtain service treatment records, VA records, 
and records from other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records or with his authorization VA 
would obtain any non-Federal records on his behalf.  The 
notice included the provisions for the effective date of a 
claim and for the degree of disability assignable.

On the claims to reopen, the Veteran was notified that new 
and material was needed to reopen the claims, that is, 
evidence not previously considered, which was not redundant 
or cumulative of evidence previously considered and that 
pertained to the reason the claims were previously denied.  
The VCAA notice included the type of evidence needed to 
substantiate the underlying claims of service connection, 
which is the same type of evidence for a new claim of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) 


(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (to the extent there was pre-adjudication 
notice); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(elements of a new and material evidence claim).

To the extent that the VCAA notice came after the initial 
adjudications, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication. The procedural defect was cured as after the RO 
provided substantial content-complying VCAA notice the claims 
were readjudicated as evidenced by the statement of the case, 
dated in September 2008, and the supplemental statement of 
the case, dated in November 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

To the extent that the VCAA notice about the degree of 
disability assignable was omitted on the claims of service 
connection for vertigo, a right shoulder disability, a 
urinary disability, sinusitis, and the new and material 
evidence claim for residuals of a right leg fracture, as the 
claims are denied, no disability rating can be assigned as a 
matter of law and the omission has not prejudiced the 
Veteran's case.

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim. The National Personnel Records Center has been 
unable to locate the Veteran's service personnel records. 

The RO has obtained the service treatment records and VA 
records.  The Veteran has not identified any additionally 
available evidence for consideration in his appeal.  The 
Veteran was provided a copy of his service treatment records 
in June 2002 and a copy of his claim file in August 2006. 

The RO has also untaken the necessary development with 
respect to the Veteran's contention that inservice exposure 
to ionizing radiation is responsible for a number of the 
disabilities for which he now claims service connection. 

In VA Form 21-4138, Statement in Support of Claim in June 
2004 the Veteran requested VA examinations for the purpose of 
using the results as new and material evidence for reopening.  
However, in the reopening context, under the duty to assist, 
a VA medical examination or medical opinion is not authorized 
unless new and material evidence is presented, 38 C.F.R. 
§ 3.159(c)(4)(iii), and that is not the case here. He was 
provided with a VA nexus examination in conjunction with his 
claim of service connection for posttraumatic stress 
disorder. 

On the claim of service connection for prostate cancer, the 
VA Director of Compensation and Pension Service referred the 
case for an opinion from the Under Secretary for Health as to 
the relationship between exposure to ionizing radiation 
during service and the subsequent development of prostate 
cancer.  As none of the other claimed disabilities are 
"radiogenic diseases" referral for such an opinion is  not 
required under 38 C.F.R. § 3.311 

As there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts 

The service treatment records show that on entrance 
examination, an amputation of the tip of the right index 
finger was noted.  The blood pressure was 120/86.  In April 
1944, the Veteran was treated for acute enteritis.  In 
December 1944, the Veteran slipped and fell about 20 feet, 
landing on his knees, only the left knee was treated and the 
diagnosis was traumatic hemorrhage of the left knee.  



In September 1945, the Veteran complained of recurring 
attacks of vertigo.  Blood pressure was 140/80.  He was given 
bed rest for one day and returned to duty.  On separation 
examination,  history included vertigo in 1945, but no 
abnormality was found.  The blood pressure readings were 
120/70 and 124/72.  The cardiovascular system and heart were 
evaluated as normal as were the evaluations of the 
extremities and spine, the abdomen, genitourinary system, 
sinuses, and nervous system.  

On examination for the Navy Reserve in December 1950, history 
included a fracture of the right tibia in a vehicle accident 
two years previously.  There was also a history of urinary 
frequency in the last few years, nervousness, sleep 
disturbance, and "catching" of the right shoulder, 
dizziness when over-heated or with sudden change of position, 
a back injury two or three years previously, shortness of 
breath and chest pain with heavy lifting, intermittent high 
blood pressure for a few years, He was considered not 
physically disqualified for active duty.  On physical 
examination, the blood pressure readings were 142/82, 144/84, 
and 140/80.  

After service, the Veteran was treated for strain of the left 
lumbar muscles in June 1947. 

VA record show the Veteran was hospitalized in July and 
August 1981 for progressive chest pain and a long history of 
intermittent chest pain dating back 20 years when he claimed 
to have had a sudden episode of chest pain and loss of 
consciousness which he was later told was a heart attack. He 
continued to work until 7 or 8 years ago when he began to 
have progressive exertional chest pain. 

The Veteran also complained of back pain.  Lumbar spine X-
rays were within normal limits.  An upper gastrointestinal 
series was normal.  After cardiac catheterization, the 
diagnosis was normal coronary arteries and no provocable 
coronary spasm, and chest pain of unknown etiology may be 
related to anxiety. 

During VA hospitalization in February 1982 for right eye 
problems, history included a myocardial infarction in the 
early 1960s with recurrent angina  symptoms, but a normal 
cardiac catheterization in 1981. He was hypertensive.  

Private medical records show that in August 1985 the Veteran 
fell about 10 feet sustaining fractures of the distal right 
tibial and fibula and medial malleolus. 

During VA hospitalization in March and April 1986, history 
included hypertension. The presented with left-sided 
weakness.  A CT scan of the brain was negative. 

VA records show that in May 1986 X-rays revealed 
osteophytosis of the thoracolumbar spine.  The Veteran 
complained of pain and stiffness of the lower back for 
several years.  The impression was degenerative joint disease 
with superimposed muscle spasm.  

During VA hospitalization in August and September 1986 for 
evaluation of hypoglycemia, history included shaking spells, 
associated with hunger, weakness, and drowsiness for the 8 to 
10 years.  He had been told he was hypoglycemic and had been 
worked up for syncope.  The diagnosis was hypoglycemia.

VA records in October 1986 show that the Veteran complained 
of pain in both shoulders and the low back for 20 years. 

In a rating decision in December 1986, the RO denied service 
connection for a right knee condition with arthritis and a 
back condition with arthritis.  The RO held that the claimed 
disabilities were unrelated to an injury or disease in 
service.  The RO considered the evidence of the right tibia 
fracture and degenerative joint disease of the low back.  

After the Veteran was notified of the adverse determination 
and of his right to appeal, he did not appeal the denial of 
the claims and the rating decision became final by operation 
of law on the evidence then of record. 



In June 1998, the Defense Special Weapons Agency (DSWA) 
reported that Naval records confirmed that the Veteran was a 
member of the American occupation forces in Japan after World 
War II, and while serving aboard the USS Mellette he was 
present in the VA defined Nagasaki area from the 23rd to the 
26th of September 1945.  The DSWA reported that based on a 
scientific dose reconstruction the maximum possible radiation 
dose that might have been received by any individual who was 
either at Hiroshima or Nagasaki for the full duration of the 
American Occupation and using the "worst case" assumptions 
the maximum possible dose from external radiation, 
inhalation, and ingestion was less than one (1) rem.  

In a rating decision in November 1998, the RO denied service 
connection for prostate cancer as not shown.  After the 
Veteran was notified of the adverse determination and of his 
right to appeal, he did not appeal the denial of the claim 
and the rating decision became final by operation of law on 
the evidence then of record.  

The Veteran was notified by RO letter, dated in November 
1998, of a decision denying service connection for prostate 
cancer. The Veteran did not appeal that decision. 

In July 2001, the Veteran applied to reopen the claim of 
service connection for prostate cancer and filed new claims 
of service connection for hypertension and a heart condition. 

In a rating decision in April 2002, the RO denied the 
Veteran's application to reopen the claim of service 
connection for prostate cancer and denied the new claims of 
service connection for hypertension and heart disease on the 
grounds that the disabilities were incurred in or caused by 
service.   

After the Veteran was notified of the adverse determinations 
and of his right to appeal, he did not appeal the denial of 
the claims and the rating decision became final by operation 
of law on the evidence then of record.  

In November 2002, the Veteran filed new claims of service 
connection for amputation of the tip of the right index 
finger, a right leg fracture, a right shoulder disability, 
vertigo, a urinary disability, and sinusitis. 

In a rating decision in April 2003, the RO denied service 
connection for residuals of amputation of the right index 
finger, vertigo, a right shoulder disability, a urinary 
disability, sinusitis, and the application to reopen the 
claim of  service connection for residuals of a fracture of 
the right leg. 

VA records show that in January 2003 history included peptic 
ulcer disease.  In March 2003, history included coronary 
artery disease since the 1990s.  

On VA examination in April 2004, the Veteran chief complaint 
was stomach pain and regurgitation after eating large meals.  
He reported having had a stomach ulcer but could not recall 
the exact date.  On physical examination, the Veteran had 
limited elevation of the shoulders.  The assessments include 
a history of peptic ulcer disease, gastroesophageal reflux 
disease, and prostate cancer. 

On another VA examination in April 2004, the Veteran reported 
having sustained a 20 foot fall to the deck of a ship during 
service, for which he was treated conservatively and returned 
to regular duty.  He also reported having sustained a right 
tibial fracture in the 1980s.  The VA examiner expressed the 
opinion that there was no evidence to suggest that the 
current right leg disability was due to the in-service 
injury. 

Photocopies of additional service records show that the 
Veteran participated in the landing and occupation of 
Nagasaki, Japan, in September 1945.  He also participated in 
the initial landing and occupation of Iwo Jima in February 
1945 and the initial landing on Okinawa in April 1945. 



In conjunction with his claim for radiation exposure at 
Nagasaki, the Veteran stated that while on the USS Mellette 
he had been involved in clean up and had washed down the 
ship. He had accepted wounded to landing craft and 
participated in converting the Mellette to a hospital ship 
and that he had no known postservice radiation exposure. 

In a statement in February 2005, the Veteran stated that on 
the initial landing and occupation of Iwo Jima his ship 
crossed over dead bodies in the water and that enemy suicide 
pilots crashed close enough to the ship to feel the spray.  
He stated that he had seen a VA psychologist for PTSD and 
took anti-depressants. 

In December 2005, the Defense Threat Reduction Agency (DTRA) 
stated that the Veteran was a member of the American 
occupation forces in Japan following WWII while onboard the 
USS Mellette and he present at Nagasaki from the 23rd to the 
26th of September 1945.  The DTRA reported that based on a 
scientific dose reconstruction, based on worst case 
assumptions, as to the Veteran's exposure, even the most 
exposed of the occupation troops from both internal and 
external exposure was well below one (1) rem.  The DTRA 
reported that the Veteran's combined external gamma and 
internal doses to the prostate from inhalation and ingestion 
of contaminants was:

	Total external gamma dose: 0.024 rem
	Upper bound total external gamma dose: 0.072 rem; 

	Internal committed dose to the prostate: 0.001 rem
	Upper bound committed dose to the prostate: 0.01 rem; 

	The combined total prostate dose: 0.025 rem 
	Upper bound combined total prostate dose: less than 1 
rem.

The DTRA reported that none of the troops participating in 
the Japanese occupation received a dose from neutron 
radiation. 

VA records from 2005 to 2006 show that in October 2006 the 
screening test for PTSD was negative. 

In March 2007, a service comrade stated that he had served on 
the USS Mellette with the Veteran prior to and during the 
occupation of Japan and the ship was off shore from Japan 
when the nuclear bombs were dropped on Hiroshima and 
Nagasaki.  

On VA psychiatric examination in July 2007 to determine 
whether the Veteran had posttraumatic stress disorder, the 
Veteran stated that in service he had taken troops ashore and 
that he had seen people killed on landing as he took the 
troops ashore. He recalled a lot of fighting and he felt bad 
that others were being killed.  He recalled seeing dead 
bodies in the water as he brought troops to the beach heads 
and that he had felt helpless.  He stated that he had dreams 
and thoughts about the war. After a mental status 
examination, the diagnosis was a depressive disorder.  The VA 
examiner stated that although the Veteran had a stressor for 
PTSD, he did not meet criteria for the diagnosis. 

In an unappealed rating decision in August 2007, the RO 
denied service connection for depressive disorder. 

Additional VA record shows that that the Veteran had a 
prostate biopsy in March 1997 and the diagnosis was 
adenocarcinoma.  In March 1998, it was noted that the Veteran 
had an old fracture of the body of the 1st lumbar vertebra. 
In August 2002, the Veteran had no complaints of vertigo. 

In 2008, in accordance with 38 C.F.R. § 3.311(b), the VA 
Director of Compensation and Pension requested a opinion from 
the VA's Under Secretary for Health on the question of 
whether prostate cancer was caused by exposure to ionizing 
radiation.  



In addition to the dose estimate by the DTRA, the VA Director 
of Compensation and Pension provided the following 
information: the Veteran was 19 years old at the time of his 
exposure to radiation in Nagasaki in September 1945, that 
prostate cancer was diagnosed in 1997, when the Veteran was 
70 years and 50 years after his last exposure to radiation, 
that there was no post-service exposure to radiation and no 
family history of cancer, and that the Veteran had not smoked 
since 1946. 

In August 2008, the VA Chief Public Health and Environmental 
Hazards Officer responded to the request.  The VA physician 
reported that the DTRA had estimated that the occupational 
forces could have received a dose to the prostate of not more 
than 6.5 rem, based on worst-case parameters and assumptions, 
not all of which the Veteran in this case might have 
encountered.  It was noted that this was a considerably 
higher than the dose of less then 1 rem previously 
calculated.  Using the assumptions that a given veteran was 
18 years of age at exposure time and that the time since 
exposure until the diagnosis of cancer was at least 30 years, 
the 99th percentile value for a probability of causation of 
50 percent would be 60 rem which was well above the dose that 
the Veteran in this case could have received.  In view of the 
foregoing, the VA physician expressed the opinion that it was 
unlikely that the Veteran's prostate cancer could be 
attributed to ionizing radiation exposure while in military 
service. 

In August 2008, having reviewed the opinion of the VA's Chief 
Public Health and Environmental Hazards Officer, the VA 
Director of the Compensation and Pension Service concluded 
that there was no reasonable possibility that the Veteran's 
prostate cancer resulted from exposure to radiation in 
service.

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110. 



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for prostate cancer, if the disability is manifest 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected where a person is a 
"radiation-exposed veteran" as statutorily defined.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service-connected pursuant to 38 
C.F.R. § 3.311.  

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease is actually 
caused by exposure to ionizing radiation during service.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).



A "radiation-exposed veteran" is defined as a veteran who 
while serving on active duty, participated in a radiation-
risk activity.  "Radiation-risk activity" includes the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  38 U.S.C.A. § 1112(c)(4) and 38 
C.F.R. § 3.309(d)(3). 

Diseases which are presumptively service-connected by statute 
based upon "radiation-exposed veteran" status are: Leukemia 
(other than chronic lymphocytic leukemia); thyroid cancer, 
breast cancer, pharynx cancer, esophageal cancer, stomach 
cancer, small intestine cancer, pancreatic cancer, multiple 
myeloma, lymphomas (except Hodgkin's disease), bile duct 
cancer, gallbladder cancer, primary liver cancer (except if 
cirrhosis or hepatitis B is indicated), salivary gland 
cancer, and urinary tract cancer, bronchiolo-alveolar cancer, 
bone cancer, brain cancer, colon cancer, lung cancer, and 
ovarian cancer.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 
3.309(d)(2).

Prostate cancer is not on the list of specific diseases 
associated with radiation-risk activity.  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, a dose assessment is required where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  "Radiogenic diseases" under 38 C.F.R. § 3.311 
are defined as a diseases that may be induced by ionizing 
radiation, and specifically includes, in part, prostate 
cancer.  

If a veteran was exposed in service to ionizing radiation 
and, after service, developed one of the specifically 
enumerated radiogenic diseases stated above, his claim is 
then referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  

The Under Secretary for Benefits may request an advisory 
opinion from the Under Secretary of Health.  The Under 
Secretary for Benefits shall render an opinion that it is as 
least as likely as not the veteran's disease resulted from 
exposure to ionizing radiation in service based upon sound 
scientific and medical evidence supporting the conclusion or 
there is no reasonably possibility that the veteran's disease 
resulted from radiation exposure.  38 C.F.R. § 3.311(c).

The relevant factors to aid in assessing whether the 
Veteran's exposure to radiation caused the current disease 
include:

1. The probable dose, in terms of dose type, rate, and 
duration as a factor in inducing the disease, taking 
into account any known limitations in the dosimeter 
devices employed in its measurement or the methodologies 
employed in its estimation; 

2. The relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific 
pathology; 

3. The Veteran's gender and pertinent family history;

4. The Veteran's age;

5. The time lapse between exposure and the onset of the 
disease; and,

6. The extent to which exposure to radiation or other 
carcinogens outside of service may have contributed to 
the development of the disease.  38 C.F.R. § 3.311(e).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



In the case of a Veteran who engaged in combat with the enemy 
in active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease.  So long as the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, the fact that there is no official record of 
such incurrence or aggravation in such service is of no 
consequence.  38 U.S.C.A. § 1154(b).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals 
only with the question of whether a particular disease or 
injury was occurred in service, that is, what happened then, 
and not the question of either current disability or nexus to 
service, as to both of which competent evidence is required.  
Stated differently, evidence of a current disability and a 
nexus to service is still required.  Wade v. West, 11 Vet. 
App. 302, 306 (1998) (citing Collette v. Brown, 82 F.3d 389 
(1996)). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a claimant is seeking service 
connection.  38 U.S.C.A. § 1154(a), (b).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board).)

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Posttraumatic Stress Disorder 

The service personnel records show that the Veteran 
participated in the initial landing and occupation of Iwo 
Jima in February 1945 and the initial landing on Okinawa in 
April 1945. 

On the basis of the service treatment records, posttraumatic 
stress disorder was not affirmatively shown during service 
and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) is not established.  

After service, on VA psychiatric examination in July 2007 to 
determine whether the Veteran had posttraumatic stress 
disorder, the VA examiner stated that although the Veteran 
had a stressor for PTSD, the Veteran did not meet criteria 
for the diagnosis.

To the extent that the Veteran declares that he has 
posttraumatic stress disorder, posttraumatic stress disorder 
is not a condition under case law where lay observation has 
been found to be competent to establish a diagnosis and the 
determination as to the presence of the disorder therefore is 
medical in nature, that is, not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) 



(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also by regulation the diagnosis of posttraumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV). 38 C.F.R. § 3.304(f).

Where as here the question involves a medical diagnosis, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim. Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or medical opinion. 38 C.F.R. § 3.159.  As a lay 
person, the Veteran is not qualified, that is, he is not 
competent, through education, training, or experience to 
offer a medical diagnosis of posttraumatic stress disorder.  
For this reason, the Board rejects the statements of the 
Veteran that he has posttraumatic stress disorder.

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)).

As previously explained, by regulation the diagnosis of 
posttraumatic stress disorder requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125, 
that is, a diagnosis that conforms to the Diagnostic and 
Statistical Manual of Mental Disorders (DSM- IV). 38 C.F.R. § 
3.304(f).  

For this reason, posttraumatic stress disorder is not a 
simple medical condition that a lay person is competent to 
identify, and the Board rejects the statements of the Veteran 
that he has posttraumatic stress disorder because it is not a 
simple medical condition. 

In the absence of medical evidence of a diagnosis of 
posttraumatic stress disorder, there is no valid claim for 
service connection. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304(f); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As the Board may consider only competent medical evidence to 
support its finding, and as there is no competent medical 
evidence of a diagnosis of posttraumatic stress disorder 
since service or currently, the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).  

Partial Amputation of the Right Index Finger

A veteran is presumed to be in sound condition, except for 
defects or disorders noted when examined for service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

On service entrance examination, a partial amputation of the 
right index finger was noted, rebutting the presumption of 
soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Service connection may be granted for a disability resulting 
from disease or injury aggravated by service.  38 U.S.C.A. § 
1110.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  38 U.S.C.A. § 1153.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service, on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).

The remaining question is whether the Veteran's pre-existing 
partial amputation of the right index finger was aggravated 
by service.

On the basis of the service treatment records and 
manifestations of the disability subsequent to service, there 
is no competent evidence that the pre-existing disability  
underwent an increase in severity during service and service 
connection by aggravation is not established.  Although the 
Veteran is competent to describe symptoms of an injury, the 
Veteran has not identified the nature of the increase in 
disability during service. 

To the extent the Veteran's statements are offered as a lay 
opinion as to aggravation, the evidence against the claim 
consists of the absence of any evidence over a 60 year period 
of any increase in disability.  

In balancing the Veteran's lay opinion against the absence of 
any evidence over a 60 year period of any increase in 
disability, the Board finds that the lay opinion is less 
probative, that is, the evidence is of lesser value to prove 
aggravation of a pre-existing disability. 

After considering all the evidence, the Board concludes that 
the preponderance of the evidence is against the claim of 
service connection by aggravation for a pre-existing partial 
amputation of the right index finger, and the 
benefit-of-the- doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 

Vertigo 

The service treatment records show that in September 1945 the 
Veteran complained of recurring attacks of vertigo.  He was 
given bed rest for one day and returned to duty.  On 
separation examination, history included vertigo in 1945, but 
no abnormality was found. 



After service on examination for the Navy Reserve in December 
1950, history included dizziness when over-heated or with 
sudden change of position.  VA record show the Veteran was 
hospitalized in July and August 1981 for progressive chest 
pain and a long history of intermittent chest pain dating 
back 20 years when he claimed to have had a sudden episode of 
chest pain and loss of consciousness which he was later told 
was a heart attack.  Service connection for heart disease has 
been denied. 

During VA hospitalization in August and September 1986 for 
evaluation of hypoglycemia, history included shaking spells, 
associated with hunger, weakness, and drowsiness for the 8 to 
10 years.  He had been told he was hypoglycemic and had been 
worked up for syncope.  The diagnosis was hypoglycemia.  
Service connection for diabetes mellitus of which 
hypoglycemia is a manifestation, has been denied.  In August 
2002, the Veteran had no complaint of vertigo.

The record shows no diagnosis of vertigo since service or 
currently.  The record does show that symptoms of loss of 
conscious were associated with chest pain in 1981, dating 
back to the 1960s.  In 1986, history included a work up for 
syncope in the 1970s associated with hypoglycemia. 

In the absence of satisfactory proof that the Veteran has a 
current diagnosis of vertigo, service connection can not be 
granted. 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  A showing 
of vertigo in service alone is not enough to establish 
service connection, there must be a current disability 
resulting from the condition in service.  Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Although the Veteran is competent to describe symptoms of 
vertigo, vertigo is not a condition under case law where lay 
observation has been found to be competent to establish the 
presence or the diagnosis of a disability.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997) (on the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent);  

Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)).

Vertigo is not simple medical condition, such as a broken 
leg, because as is evident in the record, vertigo may be a 
symptom associated with more than one medical condition and 
the diagnosis must be made by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis. 

As no factual foundation has been made to establish that the 
Veteran is qualified through education, training, or 
experience to offer a medical diagnosis of vertigo apart from 
an association with heart disease or diabetes, and to the 
extent that the Veteran alleges vertigo, the Veteran's 
statements are excluded, that is, the statements are not to 
be considered as evidence of current disability.

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medical condition, competent medical evidence is 
required to substantiate the claim.  In the absence of 
medical evidence of a diagnosis of vertigo, there is no valid 
claim of service connection and Board does not reach the 
question of continuity of symptomatology.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Vertigo is not a disease subject to presumptive service 
connection due to exposure ionizing radiation in service 
under 38 U.S.C.A. § 1112(c) or is vertigo a radiogenic 
disease under 38 C.F.R. § 3.311.  And there is no competent 
evidence that vertigo is actually caused by exposure to 
ionizing radiation in service.  Combee at 34.

As the Board may consider only competent independent medical 
evidence to support its finding on a question of a medical 
diagnosis, which is not capable of lay observation or the 
condition is not a simple medical condition and as there is 
no favorable medical evidence of a current diagnosis, the 
preponderance of the evidence is against the claim, and the 
and the benefit-of-the- doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 

Right Shoulder, Urinary Disability, Sinusitis 

On the basis of the service treatment records, neither a 
right shoulder disability, a urinary disability, or sinusitis 
was affirmatively shown during service and service connection 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not 
established.  

After service, on examination for the Navy Reserve in 
December 1950, history included "catching" of the right 
shoulder and a history of urinary frequency in the last few 
years.  VA records in October 1986 show that the Veteran 
complained of pain in both shoulders for 20 years.  On VA 
examination in April 2004, the Veteran had limited elevation 
of the shoulders, but there was no diagnosis.    

The record shows no diagnosis of a right shoulder disability, 
a urinary disability, or sinusitis since service or 
currently.  While right shoulder "catching" and pain were 
shown after service, pain alone without sufficient showing 
that pain derives from an in-service injury is not a 
disability for the purpose of VA disability compensation. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In the absence of satisfactory proof that the Veteran has a 
current diagnosis of a right shoulder disability, a urinary 
disability, or sinusitis, service connection can not be 
granted. 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

Although the Veteran is competent to describe symptoms of 
right shoulder pain, urinary symptoms, and sinusitis, neither 
condition is a condition under case law where lay observation 
has been found to be competent to establish the presence or 
the diagnosis of a disability.  

Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent);  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)).

A right shoulder disability, a urinary disability, or 
sinusitis, is not simple medical condition, such as a broken 
leg, and the diagnosis must be made by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis. 

As no factual foundation has been made to establish that the 
Veteran is qualified through education, training, or 
experience to offer a medical diagnosis of either a right 
shoulder disability, a urinary disability, or sinusitis, and 
to the extent that the Veteran alleges the presence of the 
disabilities, the Veteran's statements are excluded, that is, 
the statements are not to be considered as evidence of any 
current disability.

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the disabilities are not 
simple medical conditions, competent medical evidence is 
required to substantiate the claims.  In the absence of 
medical evidence of a diagnosis of a right shoulder 
disability, a urinary disability, or sinusitis, there are no 
valid claims of service connection, and the Board does not 
reach the question of continuity of symptomatology.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Neither a right shoulder disability, a urinary disability, 
nor sinusitis is a disease subject to presumptive service 
connection due to exposure ionizing radiation in service 
under 38 U.S.C.A. § 1112(c) or a radiogenic disease under 
38 C.F.R. § 3.311.  And there is no competent evidence that 
the claimed disabilities are actually caused by exposure to 
ionizing radiation in service.  Combee at 34.

As the Board may consider only competent independent medical 
evidence to support its finding on a question of a medical 
diagnosis, which is not capable of lay observation or the 
condition is not a simple medical condition and as there is 
no favorable medical evidence of any current diagnoses, the 
preponderance of the evidence is against the claims, and the 
and the benefit-of-the- doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

Claims to Reopen  

Although the prior rating decisions of December 1986 and of 
April 2002 by the RO became final, the claims may 
nevertheless be reopened if new and material evidence is 
presented. 38 U.S.C.A. §§ 7105(c) and 5108.

As the applications to reopen the claims were received after 
August 2001, the current regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Rating Decision of December 1986

In a rating decision in December 1986, the RO continued to 
deny service connection for residuals of a right leg fracture 
and denied service connection for a low back disability.  
After the Veteran was notified of the adverse determinations, 
he did not appeal the denial of the claims and the rating 
decision became final based on the evidence then of record.  

The RO denied the claims on the grounds that the disabilities 
were unrelated to an injury or disease in service.  The RO 
considered the service treatment records and the post-service 
evidence from 1947 to 1986. 

The Additional Evidence and Analysis

The additional evidence, presented since rating decision by 
the RO in December 1986 consists of the following:

On the residuals of a right leg fracture, on VA examination 
in April 2004, the Veteran reported having sustained a 20 
foot fall to the deck of a ship during service, injuring his 
right knee for which he was treated conservatively and 
returned to regular duty.  He also reported having sustained 
a right tibial fracture in the 1980s.  The VA examiner 
expressed the opinion that there was no evidence to suggest 
that the current right leg disability was due to the in-
service injury.

Evidence of the fall in service and the post-service right 
leg fracture is not new and material because it is 
cumulative, that is, supporting evidence of evidence 
previously considered, that is, the service treatment records 
and private medical records, dated in August 1985.  And 
cumulative evidence does not meet the regulatory definition 
of new and material evidence under 38 C.F.R. § 3.156.  

The VA examiner's opinion that there was no evidence to 
suggest that the current right leg disability was due to the 
in-service injury opposes, rather than supports, the claim, 
which does not raise reasonable possibility of substantiating 
the claim and therefore is not new and material.  

On the low back disability, VA record in March 1998 include 
the notation of an old fracture of the body of the 1st lumbar 
vertebra.  As the evidence does not relate to an 
unestablished fact necessary to substantiate the claim, that 
is, a back disability due to an injury or disease in service, 
the evidence is not new and material. 

As the additional evidence is not new and material, the 
claims of service connection are not reopened.  As the claims 
are not reopened, the benefit-of-the-doubt standard of proof 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Rating Decision of April 2002

In rating decision in April 2002, the RO continued to deny 
service connection prostate cancer and denied service 
connection for cardiovascular disease, hypertension and heart 
disease.   After the Veteran was notified of the adverse 
determinations, he did not appeal the denial of the claims 
and the rating decision became final based on the evidence 
then of record.  

The RO denied the claim of service connection for prostate 
cancer on the grounds that prostate cancer was not shown.   

The RO denied service connection for cardiovascular disease, 
hypertension and heart disease, on the grounds that the 
disability was not incurred in or caused by service. 

The RO considered the service treatment records and the post-
service evidence from 1947 to 1986.



For prostate cancer, the additional evidence consists of a VA 
record that a prostate biopsy in March 1997 resulted in the 
diagnosis of adenocarcinoma.  As the evidence relates to an 
unestablished fact necessary to substantiate the claim, that 
is, evidence of a radiogenic disease, the evidence is new and 
material and the claim is reopened and the Board will be 
separately addressed on the merits.

For cardiovascular disease, hypertension and heart disease, 
the additional evidence consists of a VA record dated in 
March 2003, noting coronary artery disease since the 1990s.  
As the evidence does not relate to an unestablished fact 
necessary to substantiate the claim, that is, cardiovascular 
disease, hypertension and heart disease, due to an injury or 
disease in service, the evidence is not new and material.

As the additional evidence is not new and material, the claim 
of service connection is not reopened.  As the claim is not 
reopened, the benefit-of-the-doubt standard of proof does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Prostate Cancer

On the basis of the service treatment records, prostate 
cancer was not affirmatively shown to have had onset during 
service and service connection is not established under 38 
U.S.C.A. § 1110; 38 C.F.R. §3.303(a).

And as there is no competent evidence either contemporaneous 
with or after service that prostate cancer was noted or 
observed during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997).

The record does show that after service prostate cancer by 
biopsy was first documented in 1997, well beyond the one-year 
presumptive period for prostate cancer as a chronic disease 
following separation from service in 1946 under 38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309.

Excluding radiation exposure, which will be separately 
addressed, as for service connection based on an initial 
diagnosis after service under 38 C.F.R. § 3.303(d), prostate 
cancer is not a condition under case law that has been found 
to be capable of lay observation, and the determination as to 
the presence or diagnosis of such a disability therefore is 
medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Prostate cancer is not a simple medical condition, such as a 
broken leg, because the condition cannot be perceived through 
the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(Personal knowledge is that which is perceived through the 
use of the senses.).  For this reason, the Board determines 
that prostate cancer is not a simple medical condition that a 
lay person is competent to identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medical condition, the Veteran is not competent to 
state that the current disability was present during service.  
To this extent the Veteran's statements are excluded or not 
admissible, that is, the statements are not to be considered 
as evidence in support of the claim. 



A layperson is competent to report a contemporaneous medical 
diagnosis or a lay person is competent in describing symptoms 
at the time which supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Here, the Veteran is competent to relate a 
current diagnosis of, but there is no medical evidence or 
statements from health-care providers that attribute the 
current diagnosis to an injury or disease or event during the 
Veteran's service.  

To the extent the Veteran's lay statements are competent 
evidence of a current diagnosis and a description of symptoms 
relied on by health-care providers to support the current 
diagnosis, the evidence has no probative value, that is, the 
evidence does not tend to prove a material fact in the case, 
that is, the presence of prostate cancer in service.  

Apart from the question of the direct onset or presence of a 
disability during service, where there is a question of 
medical causation, that is, an association between the 
current disability and an injury, disease, or event in 
service, where a lay assertion of medical causation is not 
competent medical evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As no factual foundation has been 
established to show that the Veteran is qualified through 
knowledge, experience, training, or education to offer such 
an opinion, his statements are not competent evidence to 
substantiate the claim of an association between the current 
prostate cancer and an injury, disease, or event in service.  
Therefore the statements are excluded, that is, the 
statements and are not to be considered as evidence in 
support of the claim.



There is no competent medical evidence of causation in the 
record.  And in the absence of medical evidence suggesting an 
association and in the absence of credible evidence of 
continuity of symptomatology, there is no possible 
association with service, and VA is not required to further 
develop the claim by affording the Veteran another VA 
examination or by obtaining a VA medical opinion under the 
duty to assist on the question of direct service connection, 
excluding radiation exposure.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Excluding radiation exposure, there is no medical evidence 
that prostate cancer, first documented after service, is 
otherwise related to an injury or disease or event in 
service, considering 38 C.F.R. § 3.303(d).

Radiation Exposure  

The record shows that the Veteran participated in the 
American occupation of Nagasaki from the 23rd to the 26th of 
September 1945, a recognized "radiation-risk activity."  

While the Veteran was clearly involved in radiation-risk 
activity as defined by 38 C.F.R. § 3.309(d), prostate cancer 
is not a specifically enumerated disease subject to the 
presumption of service connection and service connection 
based on radiation-risk activity as defined by 38 C.F.R. § 
3.309(d) is not established. 

But prostate cancer is a radiogenic disease under 38 C.F.R. 
§ 3.311. 

Under 38 C.F.R. § 3.311, there is no presumption of service 
connection for a radiogenic disease, rather 38 C.F.R. § 3.311 
provides special procedures for evidentiary development and 
adjudication of a claim.  Implicit in the regulation is the 
requirement for evidence of a medical nexus between the 
exposure to the ionizing radiation and the claimed 
disability.



In accordance with 38 C.F.R. § 3.311, in 2008, the VA 
Director of the Compensation and Pension Service sought In 
2008, in accordance with 38 C.F.R. § 3.311(b), the VA 
Director of Compensation and Pension requested a opinion from 
the VA's Under Secretary for Health on the question of 
whether prostate cancer was caused by exposure to ionizing 
radiation.  

In addition to the dose estimate by the DTRA, the VA Director 
of Compensation and Pension provided the following 
information: the Veteran was 19 years old at the time of his 
exposure to radiation in Nagasaki in September 1945, that 
prostate cancer was diagnosed in 1997, when the Veteran was 
70 years and 50 years after his last exposure to radiation, 
that there was no post-service exposure to radiation and no 
family history of cancer, and that the Veteran had not smoked 
since 1946. 

In August 2008, the VA Chief Public Health and Environmental 
Hazards Officer responded to the request.  The VA physician 
reported that the DTRA had estimated that the occupational 
forces could have received a dose to the prostate of not more 
than 6.5 rem, based on worst-case parameters and assumptions, 
not all of which the Veteran in this case might have 
encountered.  It was noted that this was a considerably 
higher than the dose of less then 1 rem previously 
calculated.  Using the assumptions that a given veteran was 
18 years of age at exposure time and that the time since 
exposure until the diagnosis of cancer was at least 30 years, 
the 99th percentile value for a probability of causation of 
50 percent would be 60 rem which was well above the dose that 
the Veteran in this case could have received.  In view of the 
foregoing, the VA physician expressed the opinion that it was 
unlikely that the Veteran's prostate cancer could be 
attributed to ionizing radiation exposure while in military 
service. 

In August 2008, having reviewed the opinion of the VA's Chief 
Public Health and Environmental Hazards Officer, the VA 
Director of the Compensation and Pension Service concluded 
that there was no reasonable possibility that the Veteran's 
prostate cancer resulted from exposure to radiation in 
service.



As for the Veteran's statements associating prostate cancer 
to exposure to ionizing radiation, where, as here, there is a 
question of medical causation, that is, evidence of an 
association or link between the Veteran's radiation exposure 
in service and prostate cancer, where a lay assertion on 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As a lay person, the Veteran is not 
qualified through education, training, and expertise to offer 
a medical diagnosis or an opinion on medical causation.  As 
no factual foundation has been established to show that the 
Veteran is qualified through knowledge, experience, training, 
or education to offer such an opinion, his statements are not 
competent evidence and are excluded, that is, the statements 
and testimony are not to be consider as evidence in support 
of the claim.

The Veteran can establish service connection with proof of 
direct causation, that is, prostate cancer was actually 
caused by exposure to ionizing radiation, but as the evidence 
shows causation under 38 C.F.R. § 3.311 is directly related 
to the level of radiation exposure.  And the evidence of 
record establishes that the Veteran's level of radiation 
exposure is in the 99th percentile that the probability of 
causation exists at 50 percent with 60 rems of exposure, 
which was well above the dose that the Veteran in this case 
could have received. 

As the Veteran has not submitted a dose estimate from a 
credible source, a referral to independent expert to 
reconcile any material difference between a dose estimate 
from a credible source and dose data derived from official 
military records is not warranted under 38 C.F.R. § 3.311. 

For these reasons, the preponderance of the evidence is 
against the claim of service connection for prostate cancer 
to include as due to exposure to ionizing radiation under the 
pertinent theories of service connection, including based on 
proof of actual causation under Combee.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for posttraumatic stress disorder. 

Service connection for residuals of partial amputation of the 
right index finger is denied.

Service connection for vertigo is denied. 

Service connection for a right shoulder disability is denied. 

Service connection for a urinary disability is denied.  

Service connection for sinusitis is denied. 

As new and material evidence has not been presented, the 
claim of service connection for residuals of a right leg 
fracture is not reopened, and the appeal is denied. 

As new and material evidence has been presented, the claim of 
service connection for prostate cancer is reopened, to this 
extent only the appeal is granted.  

Service connection for prostate cancer on the merits is 
denied. 

As new and material evidence has not presented, the claim of 
service connection for cardiovascular disease is not 
reopened, and the appeal is denied 

As new and material evidence has not been presented the claim 
of service connection for a low back disability is not 
reopened, and the appeal is denied.


REMAND

On the claim of service connection for gastroesophageal 
reflux disease and peptic ulcer disease, the service 
treatment records show that in April 1944 the Veteran was 
treated for acute enteritis.  

After service on VA examination in April 2004, the Veteran 
chief complaint was stomach pain and regurgitation after 
eating large meals.  He reported having had a stomach ulcer 
but could not recall the exact date.  The assessments include 
a history of peptic ulcer disease and gastroesophageal reflux 
disease. 

As the evidence of record is insufficient to decide the claim 
on the merits, additional development is required under the 
duty to assist.  

In April 2007, VA records included the psychiatric assessment 
of generalized anxiety disorder.  Multiple medical diagnoses 
that differ from the claimed condition, in this case, PTSD, 
do not necessarily represent a separate claim, and what 
constitutes a claim cannot be limited by a lay Veteran's 
assertion of his condition in his application, but must be 
construed based on the reasonable expectations of the non-
expert, claimant and the evidence developed in processing the 
claim. Clemons v. Shinseki, 23 Vet. App. 1 (200). 

In accordance with the precedent opinion in Clemons, the 
claim of service connection for generalized anxiety disorder 
is raised by the record is remanded for further development 
under the duty to assist.  38 C.F.R. § 3.159.



Accordingly, the claims are REMANDED for the following 
action:

1.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that peptic ulcer disease 
or gastroesophageal reflux disease is 
related to acute enteritis in service in 
1944. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility." 
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder must be made available 
to the examiner for review.

2. Afford the Veteran a VA psychiatric 
examination to determine whether 
generalized anxiety disorder is at least 
as likely as not related to the Veteran's 
service. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility." 
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder must be made available 
to the examiner for review. 




3. Upon completion of the above, 
adjudicate the claims. If any decision 
remains adverse to the Veteran, then 
provide him and his representative a 
supplemental statement of the case and 
return the case to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


